     Case 2:19-mj-30586-DUTY ECF No. 14 filed 12/05/19     PageID.31   Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN



United States of America,

          Plaintiff,
                                                    Criminal No. 19-mj-30586
v.

Joseph Gregory DuMouchelle,

          Defendant.



         STIPULATION FOR ADJOURNMENT OF PRELIMINARY
       EXAMINATION AND FOR EXTENSION OF TIME IN WHICH TO
                            INDICT



        The United States of America and defendant, Joseph Gregory DuMouchelle,

hereby stipulate and agree to the following:

        1.    On December 5, 2019, he will make his initial appearance on the

Complaint.

        2.    The parties agree and stipulate that the new date for preliminary

examination of January 6, 2020.

        3.    The relevant discovery in this case is voluminous. This adjournment is

necessary in order accommodate the schedules of the attorneys and to afford
  Case 2:19-mj-30586-DUTY ECF No. 14 filed 12/05/19       PageID.32   Page 2 of 4




DuMouchelle an opportunity to fully discuss the case with his attorney and to

communicate with the government.

      WHEREFORE, the parties request this Court to (1) adjourn the preliminary

examination hearing from December 5, 2019 through January 6, 2020, and (2) make

findings concerning excludable delay in accordance with this stipulation.



MATTHEW SCHNEIDER
United States Attorney



/s/ Karen L. Reynolds                        s/With David S. Steingold
Karen L. Reynolds (P#31029)                  David S. Steingold
Assistant United States Attorney             Attorney for Defendant
211 W. Fort Street, Suite 2001               500 Griswold St., Ste 2320
Detroit, MI 48226                            Detroit, MI 48226
Karen.reynolds@usdoj.gov                     detroitdefender@yahoo.com
(313) 226-9672                               (313) 962-0000



Dated: December 4, 2019




                                         2
     Case 2:19-mj-30586-DUTY ECF No. 14 filed 12/05/19        PageID.33   Page 3 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


United States of America,

          Plaintiff,
                                                      Criminal No. 19-mj-30586
v.

Joseph Gregory DuMouchelle,

          Defendant.



        ORDER ADJOURNING PRELIMINARY EXAMINATION AND
               EXTENDING TIME IN WHICH TO INDICT



      This matter coming before the Court on the stipulation of the government and

defendant Joseph Gregory DuMouchelle, for the reasons stated in the stipulation,

the Court

      (1) finds that this constitutes good cause for the adjournment of the

preliminary hearing, taking into account the public interest in the prompt

disposition of criminal cases, see Fed. R. Crim. P. 5.1(d);

      (2) adjourns the preliminary examination and detention hearing in this case

from December 5, 2019 through January 6, 2020; and
  Case 2:19-mj-30586-DUTY ECF No. 14 filed 12/05/19      PageID.34   Page 4 of 4




   (3) determines that the period from December 5, 2019 through January 6, 2020,

should be excluded in calculating the time within which an indictment or

information must be filed under the Speedy Trial Act, 18 U.S.C. § 3161(b).


Dated: December 5, 2019                     s/Anthony P. Patti
                                            Anthony P. Patti
                                            United States Magistrate Judge




                                        2
